DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
	With respect to claim 1, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “ascertaining a suitable illumination signal for at least one illumination device of a reference element of the inductive charging station as a function of the recognized operating state or environmental state, by selecting a parameter for the suitable illumination signal; emitting a control signal to the inductive charging station as a function of the ascertained suitable illumination signal” in combination with all the other elements recited in claim 1.
Claims 2-4, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claims 5 and 6 recite similar limitations as claim 1, and are therefore allowable for the same reasons as claim 1.
With respect to claim 7, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “receiving a control signal from a vehicle, the control signal representing a suitable illumination signal for the illumination device; and adapting at least one parameter of an illumination signal of the illumination device as a function of the received control signal” in combination with all the other elements recited in claim 7.
Claim 8, being dependent on claim 7, are allowable for the same reasons as claim 7. 
Claims 9 and 10 recite similar limitations as claim 7, and are therefore allowable for the same reasons as claim 7.
Rompe US Patent 10,766,375 discloses a positioning system for an inductive vehicle charging system which uses special infrared limitation or colored LEDs that are selectively emissive in a range of wavelengths. However, Rompe fails to further teach or suggest that a control signal is emitted from the vehicle/received by the station which indicates which illumination is suitable and adapting the illumination based on the control signal.
Beardsley et al. US PGPUB 2016/0039541 discloses an electric vehicle docking and positioning system which uses features to distinguish an illumination source from ambient light or solar noise. However, Beardsley, alone or in combination with Rompe fails to further teach or suggest the allowable subject matter indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859